Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  21-JAN-2022
                                                  07:47 AM
                                                  Dkt. 170 OCOR

                         NO. CAAP-XX-XXXXXXX
                 (Consolidated with CAAP-XX-XXXXXXX)


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I

                          CAAP-XX-XXXXXXX
            IN THE MATTER OF ADOPTION OF A MALE CHILD


                                     AND

                         CAAP-20-00000100
            IN THE MATTER OF ADOPTION OF A MALE CHILD


         APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
            (FC-A NO. 18-1-0005K and FC-A NO. 18-1-19K)


                       ORDER OF CORRECTION
               (By: Nakasone, J., for the court1)
          IT IS HEREBY ORDERED that the Memorandum Opinion
entered on December 28, 2021 (docket no. 153) in the above case
is hereby corrected as follows:
          1.   On page 1, in the caption, the case name, delete
"BORN ON NOVEMBER 5, 2013" so that as corrected, the text reads:
IN THE MATTER OF ADOPTION OF A MALE CHILD




     1
           Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.
          The clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.

          DATED:   Honolulu, Hawai#i, January 21, 2022.

                                     FOR THE COURT:

                                     /s/ Karen T. Nakasone
                                     Associate Judge




                                 2